
	
		I
		112th CONGRESS
		2d Session
		H. R. 4795
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Ross of Arkansas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain urea
		  resins.
	
	
		1.Urea, polymer with
			 formaldehyde
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Products of urea, polymer with formaldehyde, regardless of
						moisture content, so long as the products contain more than 80 percent by
						weight of urea, polymer with formaldehyde (CAS No. 9011–05–6) (provided for in
						subheading 3909.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
